Citation Nr: 0009906	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
lung disease.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease, osteoporosis, dextroscoliosis, 
lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for 
arthritis, left knee.  

4.  Entitlement to a rating in excess of 10 percent for 
arthritis, right knee.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
August 1945.

This matter arises from August 1997 and February 1999 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.


FINDINGS OF FACT

1.  There is no medical evidence to link the veteran's 
chronic obstructive pulmonary (COPD) disease to military 
service.

2.  The degenerative joint disease, osteoporosis and 
dextroscoliotic curve of the veteran's lumbar spine is 
manifested by no more than moderate limitation of motion 
without objective evidence of painful motion.

3.  The arthritis of the veteran's left knee and right knee 
is manifested by crepitus in each knee, with flexion limited 
to 130 degrees and extension to zero, bilaterally, without 
evidence of instability or other impairment.

4.  The veteran's service-connected disabilities consist of 
degenerative joint disease, osteoporosis, and dextroscoliosis 
of the lumbar spine, 20 percent disabling; arthritis of the 
left knee, 10 percent disabling; arthritis of the right knee, 
10 percent disabling; and asymptomatic atrophied right 
testicle, non compensable.  

5.  The veteran has a high school diploma with occupational 
experience as a farmer and heavy equipment operator.

6.  The veteran's service-connected disabilities are properly 
rated and do not meet the schedular criteria for individual 
unemployability; nor do these disabilities prevent the 
veteran from obtaining and maintaining substantially gainful 
employment consistent with his education and employment 
experience.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chronic obstructive lung disease is not well grounded. 
38 U.S.C.A. § 5107 (West 1991).
 
2.  A disability rating in excess of 20 percent for 
degenerative joint disease, osteoporosis, and 
dextroscoliosis, of the lumbar spine is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5292 (1999).  

3.  A disability rating in excess of 10 percent for arthritis 
of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260 
(1999).   

4.  A disability rating in excess of 10 percent for 
arthritis, right knee is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003-
5260 (1999).   

5.  The criteria for a total compensation rating based upon 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, as pertinent to 
this claim, service connection may be granted for disability 
shown to be proximately due to or the result of (either 
caused or aggravated by) a service-connected disorder.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 
(1995).  

However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether the veteran has crossed 
the threshold of establishing a well-grounded claim for 
service connection.  In this regard, the veteran must submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).   

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  "[W]here the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In the instant case, the veteran has failed to establish a 
well-grounded claim for service connection for chronic 
obstructive lung disease or COPD.  The service medical 
records are without complaints or clinical findings regarding 
the veteran's lungs, and his separation examination report of 
August 1945 noted a normal chest X-ray and negative lung 
evaluation.  In addition, a VA examination report of October 
1947 showed a normal respiratory system.  

The VA outpatient records clearly establish that the veteran 
had a diagnosis of COPD when he began treatment in May 1990, 
and, during a December 1997 VA examination report the veteran 
indicated that he was diagnosed with COPD in 1972.  However, 
while he clearly has a disabling lung condition currently, 
there is absolutely no medical evidence to link the condition 
to service.  Thus, his claim must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).   

II.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  An assertion that a service-connected disability 
has worsened is sufficient to render an increased rating 
claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  After reviewing the claims file, the Board 
further finds that the duty to assist the veteran has been 
met and that the record as it stands allows for an equitable 
determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

With regard to the lumbar spine claim, the veteran is 
appealing the original assignment of a disability evaluation 
following an award of service connection, and, as such, that 
claim is well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  As it is also an appeal 
from an initial grant of service connection and originally 
assigned evaluation, separate evaluations may be assigned for 
separate time periods that are under evaluation.  That is, 
the Board must consider "staged ratings" based upon the 
facts found during the time period in question.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

In assessing the veteran's disabilities, the Board reviews 
the evaluation as determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. §  4.7.  

A.  Lumbar spine

The veteran was granted service connection for degenerative 
joint disease of the lumbar spine, secondary to his service-
connected knee disabilities, effective February 1997.  He was 
assigned a 20 percent rating based upon moderate limitation 
of motion subsequent to an April 1997 VA examination report.  
The examiner noted that the veteran had degenerative changes 
and a mild dextroscoliotic curve of the lumbar spine with 
osteoporosis.  The range of motion showed forward flexion to 
65 degrees, extension to 15 degrees, left lateral flexion to 
15 degrees, right lateral flexion to 20 degrees, left 
rotation to 50 degrees and right rotation to 75 degrees.  

The veteran's 20 percent rating was assigned according to 
38 C.F.R. § 4.71a, Diagnostic Code 5003, which refers to 
degenerative arthritis.  When established by X-ray findings, 
degenerative arthritis is rated on the basis of limitation of 
motion of the specific joints involved.  In the instant case, 
the veteran was assigned a 20 percent rating for moderate 
limitation of motion of the lumbar spine according to 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under this 
diagnostic code, the next higher rating of 40 percent is 
assigned for severe limitation of motion.  

In reviewing the evidence of record, the Board finds no basis 
for assigning a rating in excess of 20 percent for the 
veteran's lumbar spine disability, at any time since the 
original award of service connection.  The VA outpatient 
treatment records covering the period from August 1990 
through February 1996, show no evidence of complaints or 
treatment of the veteran's lumbar spine.  Moreover, none of 
the several VA examinations the veteran was afforded (August 
1997, December 1997, May 1998 (he refused examination but had 
X-rays taken), January 1999, August 1999, November 1999), 
reflected an overall worsening of his back disability.  

In contrast to the April 1997 VA examination, the August 1997 
VA examination showed improved range of motion with the 
exception of rotation.  The veteran demonstrated forward 
flexion to 90 degrees, extension to 15 degrees, lateral 
flexion on left and right to 45 degrees and rotation to 45 
degrees on both sides.  There was no evidence of pain with 
motion and no focal neurological impairment.  The diagnosis 
of degenerative joint disease, lumbar spine, with 
osteoporosis and dextroscoliosis, remained the same.  The 
subsequent VA examinations reflected essentially the same 
results.  The May 1998 X-ray report noted only minor 
degenerative changes of the lumbar spine.  The January 1999 
VA examination report likewise found only minor degenerative 
changes.  The August 1999 X-ray report noted marked disc 
space narrowing between L2-3 and L5-S1, with moderate 
degenerative changes.  The physical examination of August 
1999 indicated no recent complaints of back pain from the 
veteran and the range of motion limitations were noted to be 
due primarily to the veteran's dyspnea.  The November 1999 VA 
examination report noted that the veteran had no complaints 
of low back pain for the past 6 months.  He was not having 
any current treatment and was not taking medication for his 
back.  The physical examination revealed mild kyphosis with 
no tenderness to palpation.  Range of motion revealed forward 
flexion to 80 degrees, extension to 15 degrees, lateral 
flexion on both sides to 35 degrees and rotation on both 
sides to 25 degrees.  The examiner reviewed the August 1999 
X-ray and reported a diagnosis of moderate degenerative joint 
disease of the lumbar spine.  

As is apparent from multiple VA examination reports, the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent for the veteran's lumbar spine 
disability at any time since the award of service connection.  
As noted in the examination reports, the veteran's range of 
motion has primarily improved over time, not worsened.  There 
is simply no medical evidence to suggest that limitation of 
motion of the veteran's lumbar spine is severe.  Therefore, 
the Board finds that the degenerative joint disease of the 
lumbar spine is manifested by no more than moderate 
limitation of motion, unaccompanied by pain or neurological 
involvement.  Moreover, any reported limitations on the 
veteran's ambulation have been attributed to his dyspnea and 
COPD rather than to the degenerative joint disease.  
Accordingly, the claim must be denied. 

B.  Left and Right Knee

The veteran was granted service connection for arthritis of 
both knees based upon diagnosis during service.  He is 
currently assigned a 10 percent rating for each knee pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5300-5260, which refers 
to limitation of flexion of the leg due to degenerative 
arthritis.  As noted in the foregoing portion of this 
decision, the veteran has been afforded multiple VA 
examinations beginning in April 1997.  

At the time of the April 1997 VA examination, both of the 
veteran's knees demonstrated full range of motion without 
pain, swelling, tenderness, deformity, lateral instability, 
subluxation, or loose motion.  X-rays of the knees showed 
minimal chondromalacia of the patellae with some loss of 
articulating cartilage in the medial joint compartments 
bilaterally.  There was no evidence of inflammatory change.  
Although the January 1999 VA examination report revealed 
decreased flexion of the left knee to 115 degrees and the 
right knee to 110 degrees, extension remained at zero.  There 
was some crepitus present bilaterally, without joint swelling 
or tenderness.  X-rays showed no abnormalities and the 
veteran proffered no complaints.  In August 1999 the veteran 
complained of intermittent pain in his knees but there was no 
evidence of decreased range of motion.  In November 1999, his 
range of motion had increased, with flexion of both knees to 
130 degrees and reported extension to 180 degrees.  The X-
rays of August 1999 were evaluated and showed mild 
degenerative changes of both knees, right more than left.  
The X-ray report noted also a possible osteochondroma at the 
proximal right tibia that was stable.  The veteran reported 
no pain, weakness, stiffness, swelling or instability of 
either knee.  He reported a lack of endurance  but stated 
further that it was because of his advanced COPD.  The 
veteran stated that his knees did not bother him and he had 
not had any flare-up in the past 6 months.  The diagnosis 
remained as degenerative joint disease both knees.

According to 38 C.F.R. § 471a, Diagnostic Code 5260, a 10 
percent rating is warranted for limitation of flexion to 45 
degrees.  Under Diagnostic Code 5261, a 10 percent rating is 
warranted for limitation of extension to 10 degrees.  Clearly 
the arthritis of the veteran's knees does not warrant an 
increased rating under either of these diagnostic codes as 
his disability does not even reach a compensable rating.  
However, according to Diagnostic Code 5003, when there is X-
ray evidence of arthritis, without compensable limitation of 
motion under the appropriate diagnostic code, a rating of 10 
percent is for application for each major joint affected by 
limitation of motion.  Thus, the evidence of record supports 
a 10 percent rating, and no more, for arthritis of the left 
knee and right knee.  The Board notes that while the VA 
examiner reported extension to 180 degrees, it appears that 
he was referring to a full extension without limitation.  

C.  Summary

Accordingly, as the preponderance of the evidence is against 
the veteran's claims for increased ratings for his lumbar 
spine, left knee, and right knee, it follows that there is no 
evidence of record that is in relative equipoise.  Thus, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   
 
The Board notes that while provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 are for consideration, they do not apply here 
as there is objective medical evidence of functional loss due 
to pain.  See Deluca v. Brown 8 Vet. App. 202 (1995).  

III.  TDIU

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that his service-connected disabilities 
preclude employment is sufficient to render the total 
compensation rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).   The Board also 
notes that the veteran has been provided multiple VA 
examinations for his service-connected conditions, and in 
that regard, the RO has clearly met its duty to assist 
pursuant to 38 U.S.C.A. § 5107(a), and no further assistance 
to the veteran is required.

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined on an 
extraschedular basis without regard to the advancing age of 
the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (1999).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).
The veteran's service-connected disabilities of degenerative 
joint disease of the lumbar spine and both knees, have been 
assigned the proper ratings, as discussed by the Board in the 
preceding portion of this decision.  Likewise, the service-
connected atrophied right testicle is properly assigned a 
noncompensable rating pursuant to 38 C.F.R. § 7523 (1999).  
Under this diagnostic code, a zero percent rating is assigned 
for complete atrophy of one testis and a 20 percent rating is 
assigned for complete atrophy of both testis.  The VA 
examination report of November 1999 noted the veteran's 
history of mumps during service and consequent right 
testicular atrophy.  The veteran reported no change in the 
size of his right testicle since 1943, and no painful 
episodes, treatment, or surgery.  The physical examination 
revealed no tenderness or painful mass or either testicle.  
The right testicle measured 3.5 centimeters (cm) by 2 cm 
compared to 6 cm by 2.5 cm for the left testicle.  The 
diagnosis was reported as atrophy of the right testicle.  The 
examiner noted that there was no alteration in consistency of 
the right testicle, it was just atrophied.  Thus, based upon 
the evidence of record, the veteran's combined disability 
rating of 40 percent is proper.

Accordingly, in light of the foregoing, the veteran fails to 
satisfy the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a), because he has no 
one disability ratable at 60 percent or more, and no 
combination of evaluations to reach 70 percent. 

Notwithstanding that the veteran does not meet the schedular 
criteria for a total disability evaluation, it is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service- connected disabilities will be rated 
totally disabled.  Therefore, rating boards are to submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. 
§ 4.16(b).

The veteran has a high school diploma and worked from 1973 
until 1980 performing road maintenance.  He reported that he 
retired in 1980 and continued to work part-time thereafter.  
He lost no time from work due to illness and stated that he 
retired because he had reached 65 years of age.  While the 
veteran is currently unemployed, there is no evidence to 
suggest that he has attempted to find employment recently, or 
that he stopped working part-time due to any service-
connected disability.  Moreover, the evidence indicates that 
the veteran is substantially disabled due to a myriad of 
health problems, including COPD, coronary artery disease with 
congestive heart failure, ulcerative colitis, in remission, 
and past cancer of the bladder, none of which are service-
connected.  While the veteran may well be found unemployable, 
the Board concludes that his service-connected disabilities 
do not preclude him from obtaining substantially gainful 
employment commensurate with his education and employment 
experience.   

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for a total compensation rating 
based on individual unemployability must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).    

IV.  Conclusion

The Board notes that during the pendency of this appeal, the 
veteran's attorney requested additional VA examinations due 
to the alleged inadequacy of VA examinations performed, and 
also instructed the veteran to refuse examination by a VA 
physician's assistant.  The RO essentially complied with the 
attorney's request offering the veteran 6 VA examinations.  
The veteran's attorney also requested advisory medical 
opinions due to the alleged "complexity and the inadequacy 
of the VA compensation examinations" and because the VA 
examinations "did not provide a nexus or etiology for the 
claimed conditions."  The attorney further attempted to 
appeal the RO's denial of his request for an advisory medical 
opinion.  

In relevant part, the law governing veterans' benefits and 
the Board of Veterans' 
Appeals, provides that:

(a) When, in the judgment of the 
Board, expert medical opinion, in 
addition to that available within 
the Department, is warranted by the 
medical complexity or controversy 
involved in an appeal case, the 
Board may secure an advisory medical 
opinion from one or more independent 
medical experts who are not 
employees of the Department.  38 
U.S.C.A. § 7109(a) (West 1991) 
(emphasis added).

Thus, the determination of the need for an advisory medical 
opinion is within the Board's discretion; this has been 
upheld by the Court, as has the discretionary determination 
of the need for a thorough and contemporaneous examination.  
"If the medical evidence of record is insufficient, or, in 
the opinion of the BVA, of doubtful weight or credibility, 
the BVA is always free to supplement the record by seeking an 
advisory medical opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions."  Colvin v. Brown, 
1 Vet App 171 (1991).

In the present case, the veteran's claims have been 
adjudicated and either granted or denied after evaluation of 
several VA examinations.  Additional development in the form 
of VA examinations is not necessary because the veteran has 
been adequately examined at least 6 times in the past three 
years, with the most recent examination having been conducted 
in November 1999.  The veteran's examinations have been 
thorough and documented well his current disabilities.  The 
examiners have recorded both past history and current 
complaints, and have fully evaluated the veteran's current 
condition.  Therefore, the Board finds that the examinations 
are sufficient for rating purposes.  Furthermore, in the 
judgment of the undersigned, the issues are neither complex 
nor controversial so as to warrant any additional 
development.



ORDER

Entitlement to service connection for chronic obstructive 
lung disease is denied.

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease, osteoporosis, and dextroscoliosis 
of the lumbar spine is denied, and increased ratings for 
arthritis of the left knee and right knee are denied.

Entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disability is denied.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

